DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5, 7 – 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito (WO 2017155122) and using (US 2018/0182754).

    PNG
    media_image1.png
    343
    592
    media_image1.png
    Greyscale

(Claim 1) Naito teaches a semiconductor device comprising:
a semiconductor substrate (fig. 2 #10), wherein the semiconductor substrate has:

the boundary region includes a defect region (F, paragraph 163) that is provided:
at a predetermined depth position on a front surface-side of the semiconductor substrate; and to extend from an end portion of the boundary region adjacent to the diode region toward the transistor region,
the boundary region (Da) does not include a first conductivity-type (N+) emitter region (12) exposed on a front surface of the semiconductor substrate, and
the transistor region (70 minus Da) does not have the defect region (F) below a mesa portion ( left of F, 70 minus D minus Db) that is sandwiched by two adjacent trench portions, and closest to the boundary region among the mesa portions (Db) having the emitter region (12).
(Claim 2) Naito teaches wherein one or more mesa portions (94-1A) which are in the boundary region, and located within an area from a predetermined position of the boundary region to an end portion adjacent to the transistor region are first mesa portions having a second conductivity-type (P+) contact region (15), and
a base region (14) having a second conductivity-type-impurity (P-) doping concentration lower than a second conductivity-type-impurity doping concentration (P+) of the contact region (15).
(Claim 3) Naito teaches wherein the one or more mesa portions (94-1B) which are in the boundary region, and located within an area from a predetermined position of the boundary region to an end portion adjacent to the diode region are second mesa 
(Claim 5) Naito teaches wherein all the mesa portions in the boundary region (De) are second mesa portions not having the emitter region (12) and a second conductivity-type contact region (15), and having a base region (14) having a second conductivity-type-impurity doping concentration(P-) lower than a second conductivity-type-impurity doping concentration (P+) of the contact region (15).
(Claim 7) Naito teaches wherein the boundary region includes one or more trench portions including an insulation film (fig. 2 #32) provided in contact with a trench, and
a conductive portion (34) provided in contact with the insulation film, and the conductive portion of each of the one or more trench portions is electrically connected with an emitter electrode (52) provided on the front surface of the semiconductor substrate.
(Claim 8) Naito teaches wherein all the mesa portions in the diode region (80) are second mesa portions not having a second conductivity-type contact region (15) exposed on the front surface of the semiconductor substrate, and having a base region (14) having a second conductivity-type-impurity doping concentration (P-) lower than a second conductivity-type-impurity doping concentration (P+) of the contact region (15).
(Claim 9) Naito teaches wherein the diode region (80), and the transistor region (70 minus Da) are arranged next to each other in a first direction, and
all the mesa portions (14) in the diode region (80) do not have a second conductivity-type contact region (15) exposed on the front surface of the semiconductor 
 (Claim 11) Naito teaches wherein the boundary region (Da) includes four to ten mesa portions (94-1A, 94-1B).
(Claim 12) Naito teaches wherein the transistor region (left of F, 70 minus Da minus Db), and a first portion of the boundary region (Db) adjacent to the transistor region include a first conductivity-type (N+) accumulation region (16-2) provided between a base region (14) positioned below the emitter region (12), and a bottom portion of the trench portion, and
a second portion of the boundary region (Da) other than the first portion does not include the accumulation region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Naito (WO 2017155122) and using (US 2018/0182754).
(Claim 10) Naito lacks wherein a width of the boundary region which is a length between the transistor region and the diode region is 10 microns to 100 microns, inclusive.
However, Naito teaches wherein a width of the boundary region which is a length between the transistor region and the diode region is 30 microns to 80 microns for the benefit of suppressing variation in forward voltage at the diode portion (paragraph 114). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
.
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
February 13, 2021